SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF THE LISTED FUND DWS Unconstrained Income Fund The following information is added under the “Management Fee” sub‐heading of the “WHO MANAGES AND OVERSEES THEFUNDS” section of the fund’s prospectus: The fund may invest in other mutual funds advised by the Advisor and its affiliates (“affiliated mutual funds”). In the case of an investment in DWS Floating Rate Fund, the Advisor has agreed to apply a management fee credit to the fund equal to the management fee of DWS Floating Rate Fund, as applied to the amount of assets invested bythe fundin DWS Floating Rate Fund. Please Retain This Supplement for Future Reference August 8, 2014 PROSTKR‐424
